Name: Commission Regulation (EC) No 3012/94 of 12 December 1994 amending Regulation (EC) No 2150/94 fixing, for unginned cotton, the actual production for the 1993/94 marketing year, the estimated production and the provisional reduction in the aid for the 1994/95 marketing year and the amount by which the guide price is to be reduced for the 1995/96 marketing year and fixing the definitive reduction for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: marketing;  production;  cooperation policy;  plant product;  agricultural policy;  prices
 Date Published: nan

 13 . 12. 94 Official Journal of the European Communities No L 320/9 COMMISSION REGULATION (EC) No 3012/94 of 12 December 1994 amending Regulation (EC) No 2150/94 fixing, for unginned cotton, the actual production for the 1993/94 marketing year, the estimated production and the provisional reduction in the aid for the 1994/95 marketing year and the amount by which the guide price is to be reduced for the 1995/96 marketing year and fixing the definitive reduction for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1554/93 (2), and in particular Article 11 thereof, Whereas Commission Regulation (EC) No 2150/94 (3) fixes the provisional reduction in the aid pending the adoption by the Council of the amendment to Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (4), as last amended by Regulation (EC) No 2760/94 (*), in order to meet its commitment concerning the reduction in the maximum percentage reduction in the aid from 20 % to 18,5 % ; whereas Regulation (EEC) No 1964/87 was amended accordingly by Regulation (EC) No 2760/94 ; whereas, as a consequence, Regulation (EC) No 2150/94 should be amended to fix the definitive reduction for the 1994/95 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 1 (2) of Regulation (EC) No 2150/94 is hereby replaced by the following : '  the reduction in the aid is hereby fixed at ECU 23,843 per 100 kilograms.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1994/95 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 211 , 31 . 7 . 1981 , p. 2. (2) OJ No L 154, 25. 6 . 1993, p. 23. (3) OJ No L 228, 1 . 9 . 1994, p. 31 . (4) OJ No L 184, 3 . 7 . 1987, p. 14. 0 OJ No L 294, 15 . 11 . 1994, p. 1 .